IN THE SUPREME COURT OF THE STATE OF NEVADA


                    DAMON SAMERI CHANEY,                                        No. 85364
                                    Appellant,
                                vs.                                                     FILE
                    WARDEN WILLIAM GITTERE,
                                    Respondent.                                         OCT 0 6 2022
                                                                                      ELIZABETH A. BROWN
                                                                                    CLERK OFMPREME COURT
                                                                                   BY    S. Y
                                           ORDER DISMISSING APPEAL                       DEPUTY CLERK




                                This is a pro se appeal from a purported district court order
                    denying a postconviction petition for a writ of habeas corpus. Eighth
                    Judicial District Court, Clark County; Erika D. Ballou, Judge.
                                  This court's review of this appeal reveals a jurisdictional defect.
                    No   decision, oral or written, had been made on the petition when appellant
                    filed his appeal on September 14, 2022. Rather, on September 14, 2022, the
                    district court entered an order transferring the matter to the Seventh
                    Judicial District Court.      Thus, this appeal is premature.           See NRS

                    177.015(3) (stating that a defendant only may appeal from a final judgment
                    or verdict). Accordingly, this court
                                  ORDERS this appeal DISMISSED.'



                                                                           J.
                                               Cadish


                                                                                                 Sr.J.
                    Pickering


                         "The Honorable Mark Gibbons, Senior Justice, participated in this
                    matter under a general order of assignment.
SUPREME COURT
     OF
   NEVADA

( 0) 1947A c4gDr.
                                                                                         dA -3632-
                cc:   Hon. Erika D. Ballou, District Judge
                      Damon Sameri Chaney
                      Attorney General/Carson City
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     2
(0) I 947A